DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 04/11/2022 corresponding to Claim Amendments filed on 03/07/2022.  This action is made non-final.
Claims 1-14, 16-20 are pending in the case.  Claims 1, 10 and 18 are independent claims.  Claim 15 is cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
				
			Response to Arguments/Remarks
5.  	Applicant’s arguments/remarks (pages 8-9) filed on 03/07/2022, with respect to the rejection of independent claim 1 under 35 U.S.C. 103 by the combination of Kasera (US 2010/0131529) and Subramani (US 2016/0323217) and the rejection of independent claim 10 under 35 U.S.C. 103 by the combination of Kasera and Yuen (US 2011/0289428) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Carter (US 2015/0193527). Claims 1 and 10 are now rejected by the combination of Kasera, Yuen and Carter.
Applicant’s arguments/remarks (page 9-10) filed on 03/07/2022 with respect to the rejection of independent claim 18 and dependent claim 19 under 35 U.S.C. 103 by the combination of Yuen and Eun (US 2011/0083099) and the rejection of dependent claim 20 by the combination of Yuen, Eun and Flynn (US2014/0149884)  have been fully considered and are persuasive.  The rejections of claims 18-20 has been withdrawn. 

Claim Rejections - 35 USC § 112
6.	Rejection of claims 1-9 under 35 U.S.C. 112(b) is withdrawn in light of the amendment.


					Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-4, 7-12, 16-17 are rejected under 35 U.S.C. 103  as being unpatentable over Kasera et al. (US 2010/0131529; PTO-892 dated 08/02/2021, hereinafter Kasera), and further in view of Yuen et al. (US 2011/0289428; PTO-892 dated 08/02/2021, hereafter Yuen) and Carter et al. (US 2015/0193527; hereinafter Carter).
		Regarding claim 1, Kasera teaches A computing system (Fig. 3) comprising: 
		at least one processor (Fig. 3, processor 310 of Platform provider computer & processor of user data processing apparatus; Fig. 5 & [0105], processor); and 
		memory storing instructions executable by the at least one processor (Fig. 3; Fig. 5 & [0105], memory & instruction), wherein the instructions, when executed, cause the computing system (Fig. 5) to: 
		generate a representation of a user interface including a compose pane configured to receive user input ( Fig. 1C & [0028], email message being written by user and presented in the compose pane before being sent to Bill);
		generate message content in an electronic message based on an indication of user input in the compose pane (Fig. 1C & [0028], “before, when or after” message 122 is modified via user input in the email program, in addition, “stock” is extracted from the message); 
identify a subject matter of the message content in the electronic message (Fig. 2 & steps 212-214 & [0058] & [0062]-[0063] & [0067], pattern matching engine of an extractor identifies the subject-matter/entity from user document like email message, e.g., in Fig. 1C the message subject-matter is related to ‘stock’).
…
select a widget having a widget identifier that corresponds to the identified subject matter of the message content (Fig. 2, step 216 “provide an Entity identified by the Pattern Matching Engine to a Gadget”, i.e., present gadget data based on extracted entity or extracted subject-matter; [0062] & [0067], if a user has subscribed to multiple extractors and associated gadgets in [0062], one of the extractors identifies the subject matter before passing the subject-matter/entity to a gadget associated with the particular one extractor in steps 214-216 & [0062] & [0067], thus, each widget in Fig. 1B and Fig. 1C must have a widget identifier; [0037] & [0040] & [0046], Extractors that identify entities in text via a parser in [0046] can also rely on certain fields in the document being processed; [0044], association between user, extractors and gadgets);
 insert the widget into the electronic message; run the widget to obtain data from a data service; provide, in the user interface, a widget display element that represents the widget inserted into the electronic message in line with the message content (Fig. 1C & [0028], gadget 120 inserted into e-mail document 122 is in-line with the message; Fig. 2 & [0067]-[0072], one of the gadgets is selected by the platform provider in step 216 & [0067] based on identified entity in step 214 & [0062], generating the content that is to be presented, which includes running the backend component on a third-party data service/server in [0072]; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054]). 
Kasera at least suggests the computing system to send, to a recipient, the electronic message including the message content and the widget configured to obtain updated data from the data service and dynamically update the widget in the electronic message to represent the updated data (Fig. 1C, “send” button for user to send the composed email with inserted gadget to the mail recipient; Fig. 1B & [0026], emails of receiver “me” show gadgets 114 and 116, along with received electronic messages; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054]; [0072], generating the content that is to be presented, which includes running the backend component on a third-party data service/server).  
	Although suggested by Kasera (see above), the prior art of Yuen can be relied upon for an explicit teaching of the limitation to send, to a recipient, the electronic message including the message content and the widget configured to obtain updated data from the data service and dynamically update the widget in the electronic message to represent the updated data.
	Yuen is directed toward providing an enhanced instant messaging environment by allowing users to customize and embed widgets in instant messages (see [title], [abstract]). Yuen teaches presenting embedded widgets and associated information based on screen real estate and role of the viewers ([0008]). Yuen also teaches rendering messages as text along with widget icons showing real-time information from internet or web services during the message exchanges between the sender and receivers ([0010] & [0040] & [0038] & Figs. 5-6). Specifically, Yuen teaches the computing system to send, to a recipient, the electronic message including the message content and the widget configured to obtain updated data from the data service and dynamically update the widget in the electronic message to represent the updated data ([0010]& [0040], embed widgets that provide real-time retrieved and rendered information, i.e., updated data, in instant messages to be sent to a recipient, e.g., Bob sent a message with embedded widget to Alice in Fig. 5 and Alice received the message and the embedded widget in Fig. 6; [0041], provide most-current information about weather when users embed weather widget in their messages). 
	It would have been obvious to one of  ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching on widget embedded message exchanges taught in Yuen with that of Kasera to achieve the claim limitation. One would be motivated to make such a combination to enhance a messaging system via integration with mini application widgets from internet or web services to provide real-time information to users of the messaging system (Yuen: [0010]).
Kasera/Yuen does not appear to expressly teach the computing system to search a widget store having a plurality of widget identifiers that associate each of a plurality of widgets with a corresponding subject matter; based on the search, select a widget having a widget identifier that corresponds to the identified subject matter of the message content.
However, the prior art of Carter can be relied upon for a teaching of the limitations. Carter is directed toward providing intelligent embedded experience gadget selection ([title]). Carter teaches finding an optimal embedded experience gadget from a plurality of known gadgets based on the level of intersection between the selected event and each known gadget before displaying the optimal embedded experience gadget in association with the selected event ([abstract]). Carter also teaches that the event includes notification sent from one user to another ([0003]; Fig. 2A). Specifically, Carter teaches the computing system to identify a subject matter of the message content in the electronic message ([0024], analyze content and metadata of the object of the selected event to extract keywords, phrases, actions, string patterns, features or characteristics, the extracted keywords, phrases, actions, string patterns, features or characteristics correspond to identified subject matter(s)); search a widget store having a plurality of widget identifiers that associate each of a plurality of widgets with a corresponding subject matter ([0025], use  extracted keywords, phrases, actions, string patterns, features or characteristics of a selected event to find/search a match between the selected event and the know gadgets; [0026] & [0033], there exists a mapping of each known gadget to subject matter(s) i.e., specific keywords, phrases, actions, string patterns or other characteristics, each known gadget has an identifier; depending on the predetermined threshold for level of intersection between the extracted subject matter(s) and the mapping of each known gadget, the search can be limited to “direct match” disclosed in [0026], thus, there are a plurality of widget identifiers that associate each of a plurality of widgets with a corresponding subject matter); based on the search, select a widget having a widget identifier that corresponds to the identified subject matter of the message content ([0026], determine an optimal embedded experience gadget from a plurality of known gadgets, based on the match found from the search using the extracted subject-matter, e.g., keywords; Fig. 1B, steps 108-112 & 118 and examples in Figs. 2A-2C).
	It would have been obvious to one of  ordinary skill in the art, before the effective filing date of the claimed invention, to have included the determination of an optimal widget from a plurality of widgets based on comparisons between extracted subject matter and known widget mappings/identities corresponding to a plurality of widgets taught by Carter in the system of Kasera/Yuen to achieve the claim limitation. One would be motivated to make such a combination to display an optimal widget that  is user preferred to represent subject matter of a notification event (Carter: [0003], notification event; [0021],  embedded gadget may not be user preferred or optimal; Fig.1B, in particular, steps 108-112 & 118; Figs. 2A-2C).

		Regarding claim 2, Kasera/Yuen/Carter teaches The computing system of claim 1. For reasons and motivations cited and discussed in claim 1, at least Kasera and Yuen also teach the limitation wherein the widget display element includes a user input mechanism (Kasera: Fig. 1C, “Enter ticker here” “Add” and zoom buttons within Gadget 120 for users to interact in [0102]; Yuen: Fig. 5 & [0041], input 236, 234, 235 in Full View of Weather widget; Fig. 6 & [0041]-[0042], Yes, No button 245), and wherein the instructions, when executed, cause the computing system to: 
		receive an indication of actuation of the user input mechanism (Kasera: [0102], update gadget data display based on user interaction; Yuen: Fig. 6 & [0041]-[0042], user Alice checked “yes” 245); and 
		perform an action based on the actuation of the user input mechanism (Kasera: [0102], update gadget data display based on user interaction; Yuen: Fig. 6 & [0041]-[0042], Yes widget 248 created based on user Alice activation of Yes checkbox 245).

		Regarding claim 3, Kasera/Yuen/Carter teaches The computing system of claim 2. For reasons and motivations cited and discussed in claim 1, at least Kasera and Yuen also teaches the limitation wherein the instructions, when executed, cause the computing system to: 
		obtain the data from the data service based on a first call (Kasera: Fig. 1C & [0028], display in gadget 120 of Fig. 1C is the result of first call to a platform provider or third party in [0053]; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054], the initial data from the GData feed can be interpreted as “data from the data service based on a first call”; Yuen: [0038], The retrieved widgets may contain previously stored data together with real-time information that the widget container 128 retrieves from the Internet or web service via the Internet 139; Fig. 5, Weather widget display in Fig. 5 is the result of first call), wherein the action comprises generating a second call to obtain second data from the data service (Kasera: Fig. 1C & [0091] & [0102], user interaction with gadget 120 trigging a second call to a platform provider or third party in [0053] will update data display in 120 of Fig. 1C based on [0102]; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054], the update from incremental transfer of GData feed can be “second data from the data service” via “a second call”; Yuen: [0038], The retrieved widgets may contain previously stored data together with real-time information that the widget container 128 retrieves from the Internet or web service via the Internet 139; Fig. 6, Weather widget display in Fig. 6 can be the result of second call based on [0038]).

		Regarding claim 4, Kasera/Yuen/Carter teaches The computing system of claim 1. Kasera also teaches the limitation wherein the instructions, when executed, cause the computing system to:  modify the user interface to include a widget insertion actuator in response to determining that the subject matter of the message content activates widget insertion functionality (Fig. 1B & [0027], gadget 114 is inserted to email 110 upon the extraction of URL 118, i.e., the subject matter related to video; unlike gadget 116 with display a video with playback controls, gadget 114 does not display the video for the extracted URL 118 but is prepared to load the video when the user clicks the play button 115, thus, play button 115 of gadget 114 is mapped to the recited “widget insertion actuator”); and insert the widget into the electronic message based on detected actuation of the widget insertion actuator (Fig. 1B & [0027], the system will load the video, i.e., insert the widget like gadget 116, when user clicks/actuate the gadget 114 via button i.e., widget insertion actuator 115; Fig. 1C can be similarly implemented like gadget 114 in Fig. 1B).

	Regarding claim 7, Kasera/Yuen/Carter teaches The computing system of claim 1. Kasera also teaches the limitation wherein the instructions cause the computing system to: determine that the subject matter content of the message content activates widget insertion functionality (Fig. 2, steps 212-216 & [0058] & [0062]-[0063] & [0067], if pattern matching engine identified an entity or subject-matter, widget/gadget insertion functionality is activated, the identified subject-matter is passed to a selected gadget data, e.g., one of the stock, video player or contact gadget in Figs. 1A-1C; if no entity is identified by pattern matching engine using a set of extractors, widget/gadget insertion functionality is not activated), wherein the widget is selected and inserted into the electronic message based on the activation of the widget insertion functionality (Fig. 2 &[0062] & [0067], step 216, if a user has subscribed to multiple extractors and associated gadgets in [0062], one of the gadgets, e.g., stock gadget in Fig. 1C or video play widgets in Fig. 1B, is selected by the platform provider in step 216 & [0067] based on identified entity/subject-matter, thus, activation of the widget insertion functionality in steps 214-216 & [0062]; Fig. 1C & [0028], gadget 120 is identified by pattern matching engine and inserted in the message, based on identified “stock” subject matter content of the message content, i.e., the activation of the widget insertion functionality; in contrast, media player gadgets 116, 114 are selected in Fig. 1B & [0026], contact gadget 104 is selected in Fig. 1A & [0025]; [0037] & [0040] & [0046], Extractors that identify entities in text via a parser in [0046] can also rely on certain fields in the document being processed; [0044], association between user, extractors and gadgets).

		Regarding claim 8, Kasera/Yuen/Carter teaches The computing system of claim 1. Kasera teaches the limitation wherein the widget comprises a first widget (Fig. 1C, gadget 120 is the “first widget”), and the instructions, when executed, cause the computing system to: receive a second electronic message with a second widget (Fig. 1B, display received inbox messages with embedded gadgets like 114 and 116, i.e., the “second widget”). 
		Although Kasera shows “reply” button in Figs. 1A-1B, Kasera does not seem to have expressly demonstrated with examples the feature to generate a reply electronic message that is in reply to the second electronic message and includes the second widget; and automatically reposition the second widget in the reply electronic message from a first position to a second position that is closer to a beginning of the reply electronic message than the first position.
		However, Yuen teaches to: receive a second electronic message with a second widget (Fig. 6, Alice received a message with second widget 242 from Bob), generate a reply electronic message that is in reply to the second electronic message and includes the second widget (Fig. 6, Widget (Full view) and Embedded Widget screens show the steps of Alice in reply to message & widget from Bob, activation of reply button 246); and automatically reposition the second widget in the reply electronic message from a first position to a second position that is closer to a beginning of the reply electronic message than the first position (Fig. 6, Embedded Widget (icon view-reply) shows that second widget 242 is repositioned from a first position to a second position that is closer to a beginning of the reply message near “Hi Bob”).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teaching on screen real estate allocation for widgets under different context taught in Yuen in the user interface of Kasera/Yuen/Carter to achieve the claim limitation.  One would be motivated to make such a combination to display widget based on user role, preference and screen real estate (Yuen: [0032]-[0033]).

		Regarding claim 9, Kasera/Yuen/Carter teaches The computing system of claim 1. For reasons cited and discussed in claim 1, Carter also teaches the limitation wherein the instructions, when executed, cause the computing system to select the widget based on at least one of: 
		a history of inputs received from a user; 
		a history of operations performed by a user; or 
		identification of one or more applications that are open on the computing system ([0029], finding the optimal embedded experience gadget may include determining an identification of each system previously accessed by the user from activity data of the user and determining if any system previously accessed by the user includes any gadgets).

Regarding claim 10, Kasera teaches A method performed by a computing system(Fig. 3 & [abstract], method & system), the method comprising: 
generating a representation of a user interface including a compose pane configured to receive user input( Fig. 1C & [0028], email message being written by user and presented in the compose pane before being sent to Bill); 
generating message content in an electronic message based on an indication of user input in the compose pane(Fig. 1C & [0028], “before, when or after” message 122 is modified via user input in the email program, in addition, “stock” is extracted from the message); 
identifying a subject matter of the message content in the electronic message (Fig. 2 & steps 212-214 & [0058] & [0062]-[0063] & [0067], pattern matching engine of an extractor identifies the subject-matter/entity from user document like email message in Fig. 1C where the message subject-matter is related to ‘stock’);
 	based on the subject matter of the message content, activating widget insertion functionality(Fig. 2, steps 212-216 & [0058] & [0062]-[0063] & [0067], if pattern matching engine identified an entity or subject-matter, widget/gadget insertion functionality is activated, the identified subject-matter is passed to a selected gadget data, e.g., one of the stock, video player or contact gadget in Figs. 1A-1C; if no entity is identified by pattern matching engine using a set of extractors, widget/gadget insertion functionality is not activated); 
based on the activation of the widget insertion functionality … selecting a widget having a widget identifier that corresponds to the identified subject matter of the message content(Fig. 2, steps 212-214, identify an entity by a user subscribed extractors, if no entity is identified by pattern matching engine using a set of extractors, widget/gadget insertion functionality is not activated; Fig. 2, step 216 “provide an Entity identified by the Pattern Matching Engine to a Gadget”, i.e., present gadget data based on extracted entity or extracted subject-matter; [0062] & [0067], if a user has subscribed to multiple extractors and associated gadgets in [0062], one of the extractors identifies the subject-matter/entity and thus identifies the gadget associated with the particular one extractor in step 214-216 & [0062] & [0216]; [0037] & [0040] & [0046], Extractors that identify entities in text via a parser in [0046] can also rely on certain fields in the document being processed; [0044], association between user, extractors and gadgets);
 	inserting the widget into the electronic message; running the widget to obtain data from a data service; providing, in the user interface, a widget display element that represents the widget inserted into the electronic message in line with the message content(Fig. 1C & [0028], gadget 120 inserted into e-mail document 122 is in-line with the message; Fig. 2 & [0067]-[0072], one of the gadgets is selected by the platform provider in step 216 & [0067] based on identified entity in step 214 & [0062], generating the content that is to be presented, which includes running the backend component on a third-party data service/server in [0072]; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054]); 
dynamically updating the widget display element to represent the obtained data([0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054]; [0091] & [0102], The presentation component of a selected gadget presents the content generated by the backend component and further updates the presentation based on interaction with the user); and 
Kasera at least suggests sending, to a recipient, the electronic message including the message content and the widget configured to obtain updated data from the data service and dynamically update the widget in the electronic message to represent the updated data(Fig. 1C, “send” button for user to send the composed email with inserted gadget to the mail recipient; Fig. 1B & [0026, emails of receiver “me” show gadgets 114 and 116, along with received electronic messages; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054]; [0072], generating the content that is to be presented, which includes running the backend component on a third-party data service/server).
Although suggested by Kasera (see above), the prior art of Yuen can be relied upon for an explicit teaching of the limitation sending, to a recipient, the electronic message including the message content and the widget configured to obtain updated data from the data service and dynamically update the widget in the electronic message to represent the updated data.
Yuen is directed toward providing an enhanced instant messaging environment by allowing users to customize and embed widgets in instant messages (see [title], [abstract]). Yuen teaches presenting embedded widgets and associated information based on screen real estate and role of the viewers ([0008]). Yuen also teaches rendering messages as text along with widget icons showing real-time information from internet or web services during the message exchanges between the sender and receivers ([0010] & [0040] & [0038] & Figs. 5-6). Specifically, Yuen teaches sending, to a recipient, the electronic message including the message content and the widget configured to obtain updated data from the data service and dynamically update the widget in the electronic message to represent the updated data([0010]& [0040], embed widgets that provide real-time retrieved and rendered information, i.e., updated data, in instant messages to be sent to a recipient, e.g., Bob sent a message with embedded widget to Alice in Fig. 5 and Alice received the message and the embedded widget in Fig. 6; [0041], provide most-current information about weather when users embed weather widget in their messages). 
	It would have been obvious to one of  ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching on widget embedded message exchanges taught in Yuen with that of Kasera to achieve the claim limitation. One would be motivated to make such a combination to enhance a messaging system via integration with mini application widgets from internet or web services to provide real-time information to users of the messaging system (Yuen: [0010]).
Although Kasera teaches based on the activation of the widget insertion functionality, selecting a widget having a widget identifier that corresponds to the identified subject matter of the message content (see citations and discussions above), Kasera/Yuen does not appear to expressly teach searching a widget store having a plurality of widget identifiers that associate each of a plurality of widgets with a corresponding subject matter; based on the search, selecting a widget having a widget identifier that corresponds to the identified subject matter of the message content.
However, the prior art of Carter can be relied upon for a teaching of the limitations. Carter is directed toward providing intelligent embedded experience gadget selection ([title]). Carter teaches finding an optimal embedded experience gadget from a plurality of known gadgets based on the level of intersection between the selected event and each known gadget before displaying the optimal embedded experience gadget in association with the selected event ([abstract]). Carter also teaches the event include notification sent from one user to others ([0003]; Fig. 2A). Specifically, Carter teaches identifying a subject matter of the message content in the electronic message ([0024], analyze content and metadata of the object of the selected event to extract keywords, phrases, actions, string patterns, features or characteristics, the extracted keywords, phrases, actions, string patterns, features or characteristics correspond to identified subject matter(s)); searching a widget store having a plurality of widget identifiers that associate each of a plurality of widgets with a corresponding subject matter ([0025], use  extracted keywords, phrases, actions, string patterns, features or characteristics of a selected event to find/search a match between the selected event and the know gadgets; [0026] & [0033], there exists a mapping of each known gadget to subject matter(s) i.e., specific keywords, phrases, actions, string patterns or other characteristics, each known gadget has an identifier; depending on the predetermined threshold for level of intersection between the extracted subject matter(s) and the mapping of each known gadget, the search can be limited to “direct match” disclosed in [0026]); based on the search, selecting a widget having a widget identifier that corresponds to the identified subject matter of the message content ([0026], determine an optimal embedded experience gadget from a plurality of known gadgets, based on the match found from the search using the extracted subject-matter, e.g., keywords; Fig. 1B, steps 108-112 & 118 and examples in Figs. 2A-2C).
	It would have been obvious to one of  ordinary skill in the art, before the effective filing date of the claimed invention, to have included the determination of an optimal widget from a plurality of widgets based on comparisons between extracted subject matter and known widget mappings/identities corresponding to a plurality of widgets taught by Carter in the system of Kasera/Yuen that selects a widget having a widget identifier that corresponds to the identified subject matter of the message content based on the activation of the widget insertion functionality to achieve the claim limitation. One would be motivated to make such a combination to display an optimal widget that  is user preferred to represent subject matter of a notification event (Carter: [0003], notification event; [0021],  embedded gadget may not be user preferred or optimal; Fig.1B, in particular, steps 108-112 & 118; Figs. 2A-2C).

		Regarding claim 11, Kasera/Yuen/Carter teaches The method of claim 10. At least Kasera and Yuan also teaches the limitation further comprising: 
		providing, in the user interface, a widget insertion actuator corresponding to the widget (Kasera: Fig. 1B & [0027], gadget 114 is inserted to email 110 upon the extraction of URL 118, i.e., the subject matter content; unlike gadget 116 with display a video with playback controls, gadget 114 does not display the video for the extracted URL 118 but is prepared to load the video when the user clicks the play button 115, thus, play button 115 of gadget 114 is mapped to the recited “widget insertion actuator”; Yuen: Fig. 5, insert widget button 229 is a widget insertion actuator, along with secondary insert button 238); and 
		inserting the widget into the electronic message based on actuation of the widget insertion actuator(Kasera: Fig. 1B & [0027], the system will load the video, i.e., insert the widget like gadget 116, when user clicks/actuate the gadget 114 via button or widget insertion actuator 115; Fig. 1C can be similarly implemented like gadget 114 in Fig. 1B; Yuen: Fig. 5, insert widget button 229 is a widget insertion actuator, along with secondary insert button 238, to insert widget 239 within the message 240).

	Regarding claim 12, Kasera/Yuen/Carter The method of claim 10.  Kasera teaches the limitation wherein the widget comprises a first widget(Fig. 1C, gadget 120 is the “first widget”), and further comprising: 
receiving a second electronic message with a second widget(Fig. 1B, display received inbox messages with embedded gadgets like 114 and 116, i.e., the “second widget”).
 Although Kasera shows “reply” button in Figs. 1A-1B, Kasera does not seem to have expressly demonstrated with examples the feature generating a reply electronic message that is in reply to the second electronic message and includes the second widget; and automatically repositioning the second widget in the reply electronic message from a first position to a second position that is closer to a beginning of the reply electronic message than the first position.
		However, Yuen teaches receiving a second electronic message with a second widget (Fig. 6, Alice received a message with second widget 242 from Bob), generating a reply electronic message that is in reply to the second electronic message and includes the second widget (Fig. 6, Widget (Full view) and Embedded Widget screens show the steps of Alice in reply to message & widget from Bob, activation of reply button 246); and automatically repositioning the second widget in the reply electronic message from a first position to a second position that is closer to a beginning of the reply electronic message than the first position (Fig. 6, Embedded Widget (icon view-reply) shows that second widget 242 is repositioned from a first position to a second position that is closer to a beginning of the reply message near “Hi Bob”).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teaching on screen real estate allocation for widgets under different context taught in Yuen in the user interface of Kasera/Yuen/Carter to achieve the claim limitation.  One would be motivated to make such a combination to display widget based on user role, preference and screen real estate (Yuen: [0032]-[0033]).

Regarding claim 16, Kasera/Yuen/Carter teaches The method of claim 10. For reasons and motivations cited and discussed in claim 1, at least Kasera and Yuen also teaches the limitation wherein the widget display element includes a user input mechanism(Kasera: Fig. 1C, “Enter ticker here” “Add” and zoom buttons within Gadget 120 for users to interact in [0102]; Yuen: Fig. 5 & [0041], input 236, 234, 235 in Full View of Weather widget; Fig. 6 & [0041]-[0042], Yes, No button 245), and further comprising: 
receiving an indication of actuation of the user input mechanism(Kasera: [0102], update gadget data display based on user interaction; Yuen: Fig. 6 & [0041]-[0042], user Alice checked “yes” 245); and 
performing an action in the computing system based on the actuation of the user input mechanism(Kasera: [0102], update gadget data display based on user interaction; Yuen: Fig. 6 & [0041]-[0042], Yes widget 248 created based on user Alice activation of Yes checkbox 245).

		Regarding claim 17, Kasera/Yuen/Carter teaches The method of claim 16. For reasons and motivations cited and discussed in claim 10, at least Kasera and Yuen also teach the limitation further comprising: 
		obtaining the data from the data service based on a first call (Kasera: Fig. 1C & [0028], display in gadget 120 of Fig. 1C is the result of first call to a platform provider or third party in [0053]; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054], the initial data from the GData feed can be interpreted as “data from the data service based on a first call”; Yuen: [0038], The retrieved widgets may contain previously stored data together with real-time information that the widget container 128 retrieves from the Internet or web service via the Internet 139; Fig. 5, Weather widget display in Fig. 5 is the result of first call), wherein the action comprises generating a second call to obtain second data from the data service (Kasera: Fig. 1C & [0091] & [0102], user interaction with gadget 120 trigging a second call to a platform provider or third party in [0053] will update data display in 120 of Fig. 1C based on [0102]; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054], the update from incremental transfer of GData feed can be “second data from the data service” via “a second call”; Yuen: [0038], The retrieved widgets may contain previously stored data together with real-time information that the widget container 128 retrieves from the Internet or web service via the Internet 139; Fig. 6, Weather widget display in Fig. 6 can be the result of second call based on [0038]).

9.	Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103  as being unpatentable over Kasera/Yuen/Carter as applied to claims 1, 10 above, and further in view of Forstall et al. (US 2007/0266093; PTO-892 of 08/02/2021, hereinafter Forstall).
		Regarding claim 5, Kasera/Yuen/Carter teaches The computing system of claim 1. Carter at least suggests the limitation wherein the instructions, when executed, cause the computing system to: access the widget store including an indexed set of widget identifiers that identity the plurality of widgets and are indexed based on subject matter; and select the widget by searching the indexed set of widget identifiers based on the subject matter of the message content ([0024]-[0026], use  extracted keywords, phrases, actions, string patterns, features or characteristics of a selected event to find/search a match between the selected event and the know gadgets; [0026] & [0033], there exists a mapping of each known gadget to subject matter(s) i.e., specific keywords, phrases, actions, string patterns or other characteristics, each known gadget has an indexed-identifier (i.e., subject matter specific mapping); depending on the predetermined threshold for level of intersection between the extracted subject matter(s) and the mapping of each known gadget, the search can be limited to “direct match” disclosed in [0026]).
		Although suggested by Carter, the prior art of Forstall can be relied up for an explicit teaching of the limitation.  Forstall is directed toward organizing, managing and presenting widgets in display areas of multiple dashboard environments ([abstract]). Forstall teaches searching widgets based on widget data type or other metadata ([0124]). Forstall also teaches that widgets can be indexed based on data type and/or other metadata ([0124]).  Specifically, Forstall teaches to access the widget store including an indexed set of widget identifiers that identity the plurality of widgets and are indexed based on metadata; and select the widget by searching the indexed set of widget identifiers based on the metadata ([0124]).
It would have been obvious to one of  ordinary skill in the art, before the effective filing date of the claimed invention, to have included indexing a plurality of widgets taught by Forstall in the system of Kasera/Yuen/Carter to achieve the claim limitation. This is because subject matter in Carter corresponds to metadata in Forstall, widget can be identified based on subject matter in Carter and widgets can also be indexed based on metadata as disclosed in Forstall. One would be motivated to make such a combination so that the search engine can quickly locate matching widget via subject-matter-based index (Forstall: [0124]). 

		Regarding claim 6, Kasera/Yuen/Carter teaches The computing system of claim 1. Kasera/Yuen/Carter seems to be silent on the limitation wherein the instructions when executed, cause the computing system to: install the identified widget in the electronic message.
		However, Forstall teaches to install the identified widget in the electronic message ([0070]-[0072], select and install widgets in a display environment like email application).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching on widget installation within a display environment taught in Forstall in the user interface of Kasera/Yuen/Carter to achieve the claim limitation.  One would be motivated to make such a combination so that users can invoke and install a widget from within the email message window without the need for a separate installation window (Forstall: [0072]).

		Regarding claim 13, claim 13 is directed to a method performed by the computing system of claim 6. Claim 13 is rejected with the same rationale as claim 6.

		Regarding claim 14, Kasera/Yuen/Carter/Forstall teaches The method of claim 13. Kasera also teaches the limitation wherein the electronic message is part of a conversation comprising a plurality of electronic messages (Fig. 1B & [0026]-[0027], at least two email documents 110 and 112 are involved in a conversation on funny videos, URLs for videos are extracted before insertion of gadget 114 and 116 in the messages; Fig. 1C & [0028], although one message is shown on the subject matter “stock”, there can be multiple messages exchanged between the user “Me” and Bill Lee, “stock” symbols are extracted for Gadget 120 display within the message) and wherein identifying a subject matter content comprises: 
		identifying a subject matter content of the conversation (Fig. 1B & [0026]-[0027], URLs for subject matter “videos” are extracted before insertion of gadget 114 and 116 in the messages; Fig. 1C & [0028], “stock” is identified as the subject matter content of the conversation, “stock” symbols are extracted for Gadget 120 display within the message).
		

Allowable Subject Matter
Claims 18-20 are allowed. 
In the Final Rejection mailed on 01/13/2022, claims 18-19 were rejected under 35 U.S.C. 103 by the combination of Yuen and Eun (US 2011/0083099) and claim 20 was rejected under 35 U.S.C. 103 by the combination of Yuen, Eun and Flynn (US2014/0149884). However, the amended claims in 03/07/2022 have overcome the rejections of claims 18-19 and claim 20. The prior art of record does not appear to disclose or suggest every limitation recited in Claim 18. Namely, the prior art of record does not appear to disclose or suggest the limitation “a reply actuator in the display pane along with the message content of the received electronic message, the reply actuator being configured to generate a reply to the received electronic message” such that the computing system “in response to actuation of the reply actuator, [generates] a reply electronic message that is in reply to the received electronic message and includes the widget, in a first position, with the message content of the received electronic message” and  “automatically [repositions] the widget in the reply electronic message from the first position to a second position” as recited in claim 18.
The prior art of Yuen is directed towards providing an enhanced instant messaging environment by allowing users to customize and embed widgets in instant messages (see [title], [abstract]). Yuen teaches presenting embedded widgets and associated information based on screen real estate and role of the viewers ([0008]). Yuen also teaches rendering messages as text along with widget icons showing real-time information from internet or web services during the message exchanges between the sender and receivers. While Yuen shows “a reply actuator in the display pane along with the message content of the received electronic message” in the first screen of  “Embedded Widget (Icon View – Customized)” on the left of Fig. 6, there is no discussion in Yuen on the use of this particular “reply” in the first screen of Fig. 6 to teach the limitations required by claim 18: “the reply actuator being configured to generate a reply to the received electronic message” and the computing system to “in response to actuation of the reply actuator, generate a reply electronic message that is in reply to the received electronic message and includes the widget”. Rather, Yuen teaches the underlined limitations using “Reply actuator 246”  in the second screen of “Widget (Full View – Customized for Recipient)” in the middle of Fig. 6. However, “Reply actuator 246” is not “displayed with the message content of the received electronic message” and thus, “Reply actuator 246” fails to meet the requirement “a reply actuator in the display pane along with the message content of the received electronic message” recited in claim 18.
The prior art of Eun is directed toward displaying a linked content in a floating window together with displayed content to accommodate small display ([abstract]). Eun teaches displaying a reply page to a received message in a mobile device (Fig. 2 & [0016]). Eun also teaches displaying the received message in a floating window that can be move around the displayed reply page (Fig. 2 & Fig. 5 & [0055]). Specifically, Eun teaches a reply actuator in the display pane along with the message content of the received electronic message, the reply actuator being configured to generate a reply to the received electronic message (Fig. 3, “reply” in pop-up menu, along with original/received message). Eun further teaches the computing system to in response to actuation of the reply actuator, generate a reply electronic message that is in reply to the received electronic message, with the message content of the received electronic message in a floating window that can be repositioned anywhere in the screen (Figs. 4-5 & [0052]-[0057]). Although Eun teaches that the generated reply electronic message can include any details of the received electronic message ([0056], details of original e-mail),  Eun seems to be silent on the received electronic message including a widget and thus, Eun does not seem to expressly teach “a reply actuator in the display pane along with the message content of the received electronic message, the reply actuator being configured to generate a reply to the received electronic message” such that the computing system “in response to actuation of the reply actuator, [generates] a reply electronic message that is in reply to the received electronic message and includes the widget, in a first position, with the message content of the received electronic message” and “automatically [repositions] the widget in the reply electronic message from the first position to a second position” as recited in claim 18.

Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claim 18.  The dependent claims 19-20 further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Conclusion
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853. The examiner can normally be reached M-F 10am - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179